Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in Figs. 1 in the reply filed on 12/24/2020 is acknowledged.
Claims 4, 5, 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/2020.


DETAILED ACTION
	This is the first action on the merits for application 16/175360.  Claims 1-8 are currently pending in this application.  Claims 1, 2, 3, 6, 8 are currently under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TODD (2003/0087714).

Regarding Claim 1, TODD teaches A sprocket (20) having a plurality of teeth (22) formed to engage with a chain (82), the plurality of teeth (22), being arranged to form a phase-fluctuation, pattern of a waveform having a phase which fluctuates between positive and negative sides when a phase in which the teeth engage with the chain at equal intervals is zero, the phase fluctuation pattern being set to have parts having different wavelengths (Fig. 2). 
The random pattern has parts having different wavelengths.

Regarding Claim 2, TODD teaches A  wherein a wavelength of the phase fluctuation pattern is set to continuously change from long to short or from short to long in a circumferential direction (Fig. 2).





Regarding Claim 8, TODD teaches a transmission mechanism comprising: the sprocket according to claim 1; a shaft to which the sprocket is attached; and a chain (80) which passes over the sprocket [0002].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TODD (2003/0087714) in view of GAJEWSKI (2003/0104886).


GAJEWSKI teaches wherein the phase fluctuation pattern, includes a part which has a wavelength equal to a wavelength of a main torque fluctuation (Fig. 4a).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the wavelength in TODD so a wavelength has a wavelength equal to fluctuation torque wavelength as in GAJEWSKI as a matter of design choice to be able to cancel a torque fluctuation when it is in phase with the sprocket pattern.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654